                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

EDWARD J. DALPE’,

      Plaintiff,
                                                   Civil Case No. 19-12809
v.                                                 Honorable Linda V. Parker

R.K. ARNOLD, JOHN G. STUMPF, and
RICHARD M. KOVACEVICH,

     Defendants.
________________________/

             OPINION AND ORDER DISMISSING COMPLAINT
                       WITHOUT PREJUDICE

      On September 26, 2019, Plaintiff filed this lawsuit against Defendant and an

application to proceed in forma pauperis. Because the Complaint failed to satisfy

the requirements of Federal Rule of Civil Procedure 8(a), the Court entered an

order on September 26, 2019, requiring Plaintiff to file an amended complaint

within fourteen days. (ECF No. 4.) The Court warned Plaintiff that the failure to

file an amended pleading would result in the action being dismissed without

prejudice.

      As of this date, Plaintiff has not filed an amended complaint.

      Accordingly,

      IT IS ORDERED that Plaintiff’s Complaint is DISMISSED WITHOUT
PREJUDICE.

                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE

Dated: October 22, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, October 22, 2019, by electronic and/or
U.S. First Class mail.

                                              s/ R. Loury
                                              Case Manager
